UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 19, 2011 PERNIX THERAPEUTICS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Maryland 001-14494 33-0724736 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 33219 Forest West Street Magnolia, TX (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (832) 934-1825 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events Pernix™ Therapeutics Holdings, Inc. (NYSE Amex: PTX) (the “Company”), and ParaPRO, LLC announced on January 19, 2011 that the U.S. Food and Drug Administration (FDA) has approved Natroba™ (spinosad) Topical Suspension, 0.9%, to eliminate head lice (pediculosis capitis).Natroba™ received approval as a prescription medication and is indicated for the topical treatment of head lice infestations in patients four (4) years of age and older. The Company has updated its investor presentation to reflect the addition of the Natroba partnership with ParaPRO, LLC.This presentation is presented at conferences from time to time and is posted on the Company’s website at www.pernixtx.com. A copy of the investor presentation and the related press release issued on January 19, 2011 are included as Exhibits99.1 and 99.2, respectively, to this Current Report on Form8-K. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description Investor Presentation of Pernix Therapeutics Holdings, Inc. dated January 19, 2011 Press Release of Pernix Therapeutics Holdings, Inc. dated January 19, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated:January 19, 2011 PERNIX THERAPEUTICS HOLDINGS, INC. By: /s/ Tracy S. Clifford Tracy S. Clifford Chief Financial Officer
